COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  GABRIEL MARIN,                                 §            No. 08-19-00186-CR

                       Appellant,                §              Appeal from the

  v.                                             §        County Criminal Court No. 4

  THE STATE OF TEXAS,                            §          of El Paso County, Texas

                       State.                    §            (TC# 20180C03247)

                                                 §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until November 30, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita D. Garza, Roving Court Reporter for the County

Criminal Court No. 4 for El Paso County, Texas, prepare the Reporter’s Record for the above

styled and numbered cause and forward the same to this Court on or before November 30, 2019.


       IT IS SO ORDERED this 4th day of November, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.